Citation Nr: 1648303	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  08-10 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss and/or posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) with sleep apnea, to include as secondary to service-connected PTSD.

3.  Entitlement to an initial evaluation for diverticulitis with lymphocytic colitis in excess of 10 percent.

4.  Entitlement to an evaluation for PTSD in excess of 10 percent prior to March 17, 2008, and in excess of 50 percent from March 17, 2008.

5.  Entitlement to an initial evaluation for coronary artery disease (CAD) in excess of 10 percent.

6.  Entitlement to an evaluation for residuals of inactive prostate cancer in excess of 20 percent prior to May 9, 2013, and in excess of 40 percent from May 9, 2013.

7.  Entitlement to an evaluation for eczema of the bilateral lower extremities in excess of 10 percent.

8.  Entitlement to an evaluation for residuals of right ear frostbite in excess of 10 percent.

9.  Entitlement to a compensable evaluation for left testicle orchiectomy.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from January 1954 to December 1956 and from August 1957 to September 1974.  His awards include the Combat Infantryman Badge (CIB).  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions rendered in May 2006, August 2007, October 2008, December 2008, January 2011, October 2011, May 2013, May 2014, and February 2015 by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

In the May 2006 rating decision, the RO denied entitlement to service connection for bilateral tinnitus, CAD, residuals of right ear frostbite, and COPD with sleep apnea.  The RO also granted service connection for PTSD, assigning an initial 10 percent evaluation, effective July 18, 2005.  It also granted service connection for prostate cancer, assigning an initial evaluation of 100 percent, effective July 18, 2005.  

In the August 2007 rating decision, the RO decreased the Veteran's evaluation for prostate cancer to 10 percent, effective November 1, 2007.

In an October 2008 rating decision, the RO granted a 50 percent evaluation for PTSD, effective March 17, 2008.

In a December 2008 rating decision, the RO granted service connection for diverticular disease, assigning an initial 10 percent evaluation, effective October 13, 2005.  It also granted service connection for eczema of the bilateral lower extremities, assigning an initial 10 percent evaluation, effective October 13, 2005.

In February 2010, the Board remanded the matters of entitlement to service connection for bilateral tinnitus, residuals of right ear frostbite, and COPD with sleep apnea as well as entitlement to an increased rating for PTSD for additional development.

In a January 2011 rating decision, the RO granted service connection for CAD associated with herbicide exposure, assigning an initial 10 percent evaluation, effective July 18, 2005.

In a May 2011 decision, the Board denied the matters of entitlement to service connection for tinnitus; entitlement to an initial evaluation in excess of 10 percent for diverticular disease; entitlement to an initial evaluation in excess of 10 percent for eczema of the bilateral lower extremities; and entitlement to an evaluation m excess of 50 percent for PTSD.  It also granted entitlement to service connection for residuals of frostbite of both ears and remanded the matter of entitlement to service connection for COPD with sleep apnea for additional development. 

In an October 2011 rating decision, the RO effectuated the Board's award of service connection for residuals of right ear frostbite, assigning an initial evaluation of 10 percent, effective October 13, 2005.

In a December 2011, the Board vacated the portion of the May 2011 Board decision denying the issues of entitlement to an initial evaluation in excess of 10 percent for diverticular disease and entitlement to an evaluation in excess of 50 percent for PTSD.  It then remanded the matters of entitlement to an initial evaluation in excess of 10 percent for diverticular disease; entitlement to an evaluation in excess of 50 percent for PTSD from March 17, 2008; entitlement to an evaluation in excess of 10 percent for PTSD prior to March 17, 2008; and entitlement to an initial evaluation in excess of 10 percent for CAD.

During that time period, the Veteran appealed the May 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Partial Remand (Joint Motion) in April 2012, which was granted by Order of the Court in May 2012.  The Court vacated the Board's denial of the appeals for entitlement to service connection for tinnitus; entitlement to an initial evaluation in excess of 10 percent for diverticular disease; and entitlement to an evaluation in excess of 50 percent for PTSD.  Accordingly, the appeals were remanded to the Board for further consideration. 

In a May 2013 rating decision, the RO granted a 20 percent evaluation for residuals of inactive prostate cancer, effective February 8, 2011, and a 40 evaluation, effective May 9, 2013.

In July 2013, the Board remanded the matters of entitlement to service connection for tinnitus; entitlement to an initial evaluation in excess of 10 percent for diverticular disease; entitlement to an increased evaluation for PTSD, in excess of 10 percent prior to March 17, 2008, and in excess of 50 percent from March 17, 2008; entitlement to service connection for COPD with sleep apnea; and entitlement to an initial evaluation in excess of 10 percent for CAD for additional development.

In August 2013, the Veteran filed a claim for increased ratings for his service-connected eczema of bilateral lower extremities, frostbite residuals of the right ear, and left testicle orchiectomy.  In a May 2014 rating decision, the RO continued the previously assigned ratings for each of those service-connected disabilities.

In a February 2015 rating decision, the RO granted entitlement to service connection for lymphocytic colitis, indicating that the disability would be evaluated together with his service-connected diverticulitis, and continued the currently assigned 10 percent evaluation for those disabilities. 

In December 2015, the Board denied entitlement to service connection for tinnitus.  It also remanded the matters of entitlement to service connection for COPD with sleep apnea; entitlement to an initial evaluation in excess of 10 percent for diverticular disease; entitlement to an increased evaluation for PTSD, in excess of 10 percent prior to March 17, 2008, and in excess of 50 percent from March 17, 2008; entitlement to an initial evaluation in excess of 10 percent for CAD; and entitlement to an evaluation in excess of 20 percent disabling, for the period prior to May 9, 2013, and in excess of 40 percent from May 9, 2013, for residuals of inactive prostate cancer for additional development.

The Veteran appealed this decision to the Court.  The parties filed a Joint Motion for Partial Remand in June 2016, which was granted by Order of the Court that same month.  The Court vacated the Board's denial of the appeal for entitlement to service connection for tinnitus.  It directed the Board to obtain an adequate medical opinion concerning the etiology of the Veteran's claimed tinnitus.  Accordingly, the appeal was remanded to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues enumerated from 2 to 10 on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus is causally related to noise exposure during active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

As an initial matter, the Board is taking action favorable to the Veteran by granting entitlement to service connection for tinnitus.  As such, the decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In written statements of record, the Veteran has claimed entitlement to service connection for tinnitus, asserting that he was exposed to high levels of noise around helicopters and artillery during his active service.  He has reported having problems with tinnitus since service.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as tinnitus, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board concludes that entitlement to service connection for tinnitus is warranted.  In view of the totality of the evidence, including the Veteran's documented in-service MOS as Heavy Weapons Infantryman and status as a combat veteran, current findings of tinnitus, the VA examiner's opinion that tinnitus was at least as likely as not (50% probability or greater) caused by or a result of military noise exposure in a December 2016 VA examination report, and the competent and credible reports of in-service noise exposure and continuous symptoms of tinnitus since service, the Board finds that the Veteran's current tinnitus cannot be reasonably disassociated from his military service.  Based on the foregoing discussion, the Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.



REMAND

A review of the electronic claims file reveals that further development on the matters enumerated from 2 to 10 on the title page is warranted.

As an initial matter, following the issuance of the October 2013 supplemental statement of the case (SSOC) and the Board's December 2015 Remand for the matters of entitlement to service connection for COPD with sleep apnea; entitlement to an initial evaluation in excess of 10 percent for diverticulitis with lymphocytic colitis; entitlement to an evaluation in excess of 10 percent prior to March 17, 2008, and in excess of 50 percent from March 17, 2008, for PTSD; entitlement to an initial evaluation in excess of 10 percent for CAD; and entitlement to an evaluation in excess of 20 percent prior to May 9, 2013, and in excess of 40 percent from May 9, 2013, for residuals of inactive prostate cancer, additional evidence, to include VA treatment records as well as private treatment records, was developed by VA.  The AOJ did not issue SSOC as instructed in the December 2015 Board Remand and as required under governing regulations.  It also does not appear to have recertified these matters to the Board.  Furthermore, neither the Veteran nor his attorney waived review of the entirety of this evidence.  See 38 U.S.C.A. § 7105(e); 38 C.F.R. § 20.1304(c) (2016).  Thus, a remand is required so that a SSOC may be issued with consideration of all the evidence of record with regard to the service connection and increased rating claims on appeal.  See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

In addition, based on the cumulative evidence of record, to include the June 2010 VA examination findings as well as the January 2012 statement from P. B., M. D.,   the Board will not proceed with final adjudication of the service connection claim for COPD with sleep apnea until a competent VA medical examination and opinion is provided, in order to clarify the nature and etiology of the Veteran's claimed COPD with sleep apnea on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Evidence of record detailed that the Veteran last had VA examinations to evaluate his service-connected diverticulitis with lymphocytic colitis in January 2015, PTSD in April 2011, residuals of inactive prostate cancer in May 2013, and right ear frostbite residuals in April 2014.  He has not received a VA examination to evaluate his CAD, left testicle orchiectomy residuals, or bilateral lower extremity eczema during their respective appeal periods.  Although a new VA examination is not warranted based merely upon the passage of time, the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174   (2007); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Based on the cumulative evidence of record and the assertions of the Veteran, the Board finds that a remand is required in order to afford the Veteran additional VA examinations to clarify the current severity of his service-connected diverticulitis with lymphocytic colitis, PTSD, CAD, residuals of inactive prostate cancer, bilateral lower extremity eczema, right ear frostbite residuals, and left testicle orchiectomy residuals.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

In written statements of record, the Veteran has asserted that he was unemployed due to his service-connected disabilities and filed a claim for entitlement to a TDIU.  Whether the Veteran is entitled to a TDIU is part and parcel of the determination of the above-referenced initial and increased rating claims on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  Generally, all issues "inextricably intertwined" with the issues certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Based on a cumulative review of the record, the Board also finds that the evidence of record contains insufficient information to make an adequate determination as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  In addition, as development of evidence concerning the Veteran's employability is incomplete, the Board finds the initial and increased rating claims to be intertwined with the TDIU issue herein.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).

Any updated VA treatment records should also obtained.  The record contains VA treatment records from the Gainesville VA Medical Center (VAMC) as well as  Marianna Community Based Outpatient Clinic (CBOC) and Tallahassee VA Outpatient Clinic (VAOPC) most recently dated in November 2016.  Therefore, on remand, updated VA treatment records from the Gainesville VAMC, to include all associated outpatient clinics as well as Marianna CBOC and Tallahassee VAOPC, dated since November 2016, should be obtained and associated with the electronic claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Finally, the Veteran and his attorney have submitted assorted treatment records from numerous treatment providers pertaining to his service-connected disabilities.  Any additional identified private treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c) (2016).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his increased rating and service connection claims, to include any additional private treatment records.  With any needed assistance from the Veteran, obtain any identified private treatment records reflecting treatment for his service-connected diverticulitis with lymphocytic colitis, PTSD, CAD, bilateral lower extremity eczema, prostate cancer, left testicle, and right ear frostbite residuals disabilities as well as claimed COPD with sleep apnea.

2.  The AOJ must also obtain updated treatment records pertaining to the Veteran's service-connected diverticulitis with lymphocytic colitis, PTSD, CAD, bilateral lower extremity eczema, prostate, left testicle, and right ear cold injury disabilities as well as claimed COPD with sleep apnea from Gainesville VAMC, to include all associated outpatient clinics as well as Marianna CBOC and Tallahassee VAOPC, for the time period from November 2016 to the present and associate them with the record.

3.  The Veteran must then be afforded an appropriate VA examination(s) in order to clarify the nature and etiology of his claimed COPD with sleep apnea.  Prior to conducting the examination(s), the electronic claims file must be made available to an appropriate examiner for review of the case.  A notation to the effect that this record review took place should be included in the report(s) of the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

Based on a review of the evidence of record, a detailed examination of the Veteran, and with consideration of his lay statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed respiratory or sleep disorder, to include COPD and sleep apnea, was causally or etiologically related to the Veteran's active service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed respiratory or sleep disorder, such as COPD and/or sleep apnea was caused or aggravated (permanently worsened) by the Veteran's service-connected PTSD.  The examiner must also acknowledge and reconcile his opinion with the June 2010 VA examination findings as well as the January 2012 private medical statement from P. B., M. D.   

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2016).

4.  Thereafter, the Veteran must be afforded appropriate VA medical examinations to determine the current severity of his service-connected diverticulitis with lymphocytic colitis, PTSD, CAD, residuals of inactive prostate cancer, bilateral lower extremity eczema, right ear frostbite residuals, and left testicle orchiectomy residuals.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings associated with the Veteran's service-connected diverticulitis with lymphocytic colitis, PTSD, CAD, residuals of inactive prostate cancer, bilateral lower extremity eczema, right ear frostbite residuals, and left testicle orchiectomy residuals must be reported in detail.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2016).

5.  Thereafter, a VA medical examination must be obtained to determine whether the functional effects of the Veteran's service-connected disabilities, alone or acting in concert, preclude him from securing and following substantially gainful employment, consistent with his education and occupational expertise.  The electronic claims file must be made available to the examiner, and the examiner must specify in the report that the electronic claims file has been reviewed.  The examiner must also elicit from the Veteran and record for clinical purposes a full work and educational history. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's lay statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities, acting alone or in concert, prevented him from obtaining or retaining employment consistent with his education and occupational experience, irrespective of his age and any nonservice-connected disorders, for the time period from July 2005 to the present. 

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  The examiner must furnish a full description of the effects of the service-connected disabilities on the Veteran's ordinary activities, which include employment.  This description may include an opinion on such questions as whether the Veteran's service-connected disorders preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, performing other specific tasks, etc.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2016).

6.  The AOJ must review the record to ensure that the foregoing requested development has been completed.  In particular, review any VA examination report to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the October 2013 SSOC, June 2014 SOC, and June 2015 SOC as well as whether the assignment of an extraschedular TDIU rating is warranted under 38 C.F.R. § 4.16(b).  If any benefit on appeal remains denied, a SSOC must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


